DETAILED ACTION
	In Reply filed on 17 February 2021, claims 50-52, 56-60, and 62-68 are pending. Claims 53-55 are canceled, claims 69 and 70 are withdrawn, and no claim is newly added. Claims 50-52, 56-60, and 62-68 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Specification objection regarding page 25, lines 19-25 (pages 2-3 in the OA dated on 09/18/2020) is withdrawn as the ratio between voxels in a voxel block can be variable regardless of the ratio between the amounts of the formulations as explained in Reply (pages 7-8 in the Reply dated on 02/17/2021).
Other objections are withdrawn as Specification is amended accordingly. 

Claim Interpretation
	Claim interpretation of “a temperature of said inkjet printing head during said dispensing” in claim 52 as “a temperature of from 25 °C to about 85 °C” is withdrawn. 
	
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-52, 56-60, and 62-68 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation “the method further comprising exposing the dispensed layers to said curing condition” in lines 19-20.  There is insufficient antecedent basis for this underlying limitation in the claim.
Claim 50 recites the limitation “said second modeling material formulation comprises a second material that interacts with said ROMP monomer so as to form a cured model material when exposed to a curing condition” in lines 24-26. It is unclear whether the underlying limitation “a curing condition” means the “said curing condition” (lines 19-20) or another curing condition. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 50 recites the limitation “wherein prior to exposing to said curing condition said catalyst does not initiate ROMP of a ROMP monomer” in lines 31-33. It is unclear whether the underlying term “said curing condition” means the “said curing condition” (lines 19-20), “a curing condition” (line 26), or both. 
Moreover, it is also unclear whether the “said curing condition” means either a ROMP curing condition or a non-ROMP condition, or both. If the underlying term “said curing condition” means, for example, “a ROMP curing condition,” the limitation would literally mean the definition of a catalyst, which requires a certain level of activation prior to (i.e., until) exposing to said (ROMP) curing condition said catalyst (i.e., initiating ROMP of the first ROMP monomer) does not initiate ROMP of a ROMP monomer. On the other hand, if the underlying term “said curing condition” means, for example, “a non-ROMP curing condition,” the limitation would be interpreted, “prior to exposing to said (non-ROMP) curing condition said catalyst (i.e., initiating ROMP of the first ROMP monomer) does not initiate ROMP of a ROMP monomer, i.e., said catalyst does initiate ROMP of a ROMP monomer at the same time or after said (non-ROMP) curing condition. Thus, in this case, the limitation would also be interpreted that said (non-ROMP) curing and a ROMP curing can be initiated at the same time or in the order. For the purpose of examination, either of these interpretations would read on. 
Overall, claim 50 recites “curing condition” in several instances - “the said curing condition” (lines 19-20), “a curing condition” (line 26), and “said curing condition” (line 32) – as mentioned above, and it is unclear what the scope of the curing condition is. Clarification is required. 
Claim 50 recites the limitation “wherein prior to exposing to said curing condition said catalyst does not initiate ROMP of a ROMP monomer” in lines 31-33. It is unclear whether the underlying term “a ROMP monomer” means the “a first ROMP monomer” (line 23, the same as “said (ROMP) monomer” in lines 25, 27, 31) or another ROMP monomer. For the purpose of examination, either of these interpretations would read on the claim. 
Claims 51-52, 56-60, and 62-68 rejected under 35 U.S.C. 112(b) as being dependent from claim 50. 

Claim 66 recites the limitation “said curing condition” in line 1-2, and it is unclear whether the underlying limitation means “the said curing condition” (lines 19-20), “a curing condition” (line 26), or “said curing condition” (line 32), as recited in claim 50. 
 Correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 50-52, 56-60, 62 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US 20050040564 A1, hereinafter Oliver) in view of Drozdzak (US 8,519,069 B2) and Dikovsky et al. (US 20140312535 A1, hereinafter Dikovsky). 
Regarding claim 50, Oliver teaches that a method of fabricating an object, by three-dimensional (3D) inkjet printing (abstract: solid freeform fabrication (SFF) or layer manufacturing (LM) is a fabrication technology that builds an object of any complex shape layer by layer or point by point without using a pre-shaped tool; ¶ [0006]: a dispensing system including at least one ink-jet printhead), and the method comprises as follows:
receiving 3D printing data corresponding to the shape of the object (¶ [0001]: the fabrication process begins with creating a Computer Aided Design (CAD) file to represent the geometry of a desired object, and SFF technology enables direct translation of the CAD image data into a 3D object; ¶ [0002]: one SFF technique involves adding or depositing a build composition to form predetermined areas of a layer essentially point-by-point, and these predetermined areas together constitute a thin section of a 3D object as defined 
selecting a ratio between a first modeling material formulation and a second modeling material formulation (¶ [0015]: the norbornene based curable material includes, but is not limited to, one or more norbornene based build materials and one or more initiators and can include a single-part or a multi-part norbornene based curable material; ¶ [0018]: for example, a three-part norbornene based radiation curable material may include three ink-jet printheads, where one holds an initiator, a second holds a first norbornene based build material, and the second includes a second norbornene based build material; ¶ [0038]: a wide variety of 3D product properties can be obtained from the same starting materials by altering the ratio of the one or more norbornene based build materials and one or more initiators), 
dispensing droplets of said first and said second modeling material formulations in layers, on a receiving medium, according to said printing data (¶ [0021]: the volume (e.g., drops) of the norbornene based curable material disposed from the dispensing system 14 is from about 0.1 picoliters to 500 picoliters, about 0.1 picoliters to 100 picoliters, and about 0.1 picoliters to 35 picoliters, and the desirable ejected volume of the norbornene based curable material depends on a number of factors such as, but not limited to, the concentration, the viscosity, and the chemical characteristics of the components of the norbornene based curable material; the temperature of the build platform 20; the volume ratio between the components of the norbornene based curable 
the method further comprising exposing the dispensed layers to said curing condition (abstract, ¶ [0004], ¶ [0005], ¶ [0016]: the curing system 16 (e.g., an ultraviolet (UV) radiation, a visible radiation, and/or a thermal curing system, ¶ [0023]: after one or more layers of the norbornene based curable material are dispensed (e.g., simultaneously or sequentially from one or more print heads) onto the build platform 20, the curing system 16 can be used to cure, or partially cure, the norbornene based curable material, as shown in block 36; FIGURE 3), 
wherein: 
said first modeling material formulation comprises a first material, said first material being a first ROMP monomer (¶ [0015], ¶ [0018]: a multi-part norbornene based curable material; ¶ [0039]- ¶ [0040]: variously functionalized norbornene compounds, functional groups can include, for example, an epoxide functional group, an ester functional group, etc.; ¶ [0041]: the photocurable functional groups (e.g., acrylate functional groups) can be added to the norbornene based build material to enhance crosslinking between the layers of norbornene based curable material as they are disposed on the build platform 20, and an exemplary compound having photocurable functional group includes acylated 2-norbornene methanol; ¶ [0042]- ¶ [0046]: the norbornene based curable material can include additional compounds such as acrylic compound, compounds having one or more epoxy substituents, and one 
said second modeling material formulation comprises a second material that interacts with said ROMP monomer (¶ [0015], ¶ [0018], ¶ [0039]- ¶ [0040], ¶ [0042]- ¶ [0046]: as cited above; for example, a second norbornene based build material having a photocurable functional group in the norbornene monomer or a further curable compound can interact with a ROMP monomer, for example, a ROMP monomer having a photocurable functional group such as acylated 2-norbornene methanol (¶ [0041]) or a ROMP monomer without an additional curable functional group but mixed with additional compounds which can react for crosslinking (¶ [0042]), of the first norbornene based build material)
so as to form a cured model material when exposed to a curing condition (¶ [0016]: the curing system 16 (e.g., an ultraviolet (UV) radiation, a visible radiation, and/or a thermal curing system), and optionally a positioning system and a build platform temperature control system; ¶ [0023]: after one or 
wherein said second material comprises a moiety which is such that when forming a part of a modeling material formed of said ROMP monomer, at least one of a chemical, physical and a mechanical property of said modeling material is modified, wherein a degree of said modifying is determined by selecting said ratio (¶ [0029]: the norbornene based curable material can include additional chemical components such as colorants, dispersants, and catalysts, fillers, thixotropic agents, antioxidants, surfactants, and solvents, and the additional components can be used in the norbornene based curable material to obtain the proper balance of cure rate, layer-to-layer adhesion, toughness, and glass transition temperature, of the three-dimensional object and be used to alter the physical and/or chemical properties (e.g., viscosity, reactivity, surface tension, bubble formation, and wetting of the ejection chamber) of the norbornene based curable material or components thereof prior to and/or after being dispensed; ¶ [0038]: the functionality of the norbornene based build material can be changed to enhance one or more characteristics such as toughness, glass transition temperature, coefficient of thermal expansion, crosslink density, adhesion, solubility, latent reactivity, low moisture absorption, chemical resistance, optical transparency, heat resistance, and modulus and elongation, and in addition to, a wide variety of three-dimensional product properties can be obtained from the same starting materials by altering the ratio of the one or more norbornene based build materials and one or more initiators; ¶ [0042]: the norbornene based curable material can include additional compounds such as acrylic compound, compounds having one or more epoxy substituents, and one or more vinyl either substituents, a monomer or oligomers of these compounds, which may results in better mechanical properties);
and wherein at least one of said first and second modeling material formulations further comprises a catalyst for initiating ROMP of said monomer (¶ [0029], ¶ [0031], and ¶ [0034]: a catalyst, ¶ [0025]: In embodiments having the single-part norbornene based curable material, the norbornene based build material and the initiator can be pre-mixed and then disposed into the ink-jet printhead or mixed in the ink-jet printhead, and in embodiments having the multi-part norbornene based curable material, the norbornene based build material and the initiator can be added directly to the ink-jet printhead; Thus, it would be obvious that at least one of first or second modeling formulation further comprise a catalyst as similar to the formulation of single-part norbornene based curable material).  
Oliver also teaches that polymerization of the norbornene based curable material can be achieved using the inherent reactivity of the components of the norbornene based curable material and/or external stimulation such as, but not limited to, ultraviolet (UV) radiation, visible radiation, and/or thermal energy, and the norbornene based curable material includes chemical components that are compatible for use with ink-jet technologies (¶ [0024]). Moreover, Oliver teaches that the norbornene based build material and the initiator can be pre-mixed and then disposed into the ink-jet printhead (¶ [0025]) and that the initiator functions to initiate and/or contribute to the polymerization of the norbornene based build material, and the initiator can include, but is not limited to, one or more ring opening metathesis polymerization (ROMP) initiators, one or more radical initiators, and/or one or more photo initiators (e.g., UV and visible initiators) (¶ [0030]; ¶ [0031]-¶ [0034]: various ROMP initiators; ¶ [0035]: various radical initiator including azo compounds and peroxide compounds; ¶ [0036]: various UV initiator including a free radical initiator which can be used alone or in combination with a co-initiator). Oliver further teaches that the norbornene based curable material can include additional chemical components such as catalysts to optimize the reaction time of the norbornene based curable material or components thereof (¶ [0029]). Thus, it would be obvious to one of ordinary skill in the art to choose or control a catalyst (i.e., initiator) that can initiate ROMP NOT upon mixing of a ROMP monomer and a catalyst BUT to be activated by a specific curing condition as needed such as by selectively choosing an initiator or a co-initiator, a method of mixing, a level of heating, or UV-Vis irradiation. For example, photocurable functional groups of a norbornene monomer or 
However, Oliver is silent to a level of activity or latency of the various initiators and does not explicitly teach that prior to said curing condition said catalyst does not initiate ROMP of a ROMP monomer. 
Drozdzak teaches a catalytic complex for olefin metathesis reactions, in particular ROMP reactions (abstract). The success of the olefin metathesis reaction is mainly attributed to the versatility and the development of well-defined Ruthenium catalysts stable to demanding reaction conditions, and as these catalysts became commercially available and were exposed to a myriad of potentially interesting applications, the field was faced with renewed challenges, e.g. catalyst latency, and the ideal latent olefin metathesis catalyst exhibits no catalytic activity in the presence of monomer or substrate at room temperature, but can be triggered quantitatively to a highly active form by thermal, chemical or photochemical activation to initiate the metathesis reaction, and as a result the latent catalyst allows for longer handling of a monomer-catalyst mixture before polymerization starts without concomitant gelation or microencapsulation of the catalyst (column 1 lines18-28,  column 1 lines 32-35, column 3 lines 37-41). Drozdzak also teaches that various latent ROMP catalysts are known which are activated by a thermal stimulus, exposure to Bronsted acids, or irradiation (column 1 line 36 – column 3 line 36).    
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the ROMP initiators of the norbornene based build material of Oliver with the latent ROMP catalyst as taught by Drozdzak, which can be later Drozdzak: column 1 lines 32-35, column 3 lines 37-41) so as to facilitate the dispensing of the build material including the initiator without clogging and to better control the ROMP reaction and the overall 3D printing process.
However, Oliver in view of Drozdzak does not teach that wherein for at least one region of the object, said dispensing of said droplets is selected to form voxel blocks, wherein, for each block, a ratio between a number of voxels of said first modeling material formulation in said block and a number of voxels of said second modeling material formulation in said block corresponds to said selected ratio.
	Dikovsky discloses a method for physically reconstructing a body part using multi-material additive manufacturing (AM), and the method includes receiving image data of the body part in the form of arrays of voxels, each array of voxels representing image data pertaining to cross-section of the body part, translating the image data in the arrays of voxels to printable bitmap images representing combinations of modeling materials for reconstructing the body part, and dispensing the combinations of modeling materials responsive to the bitmap images in a layerwise manner (abstract), and typically, two or more modeling materials can be used to design a variety of digital materials with a spectrum of properties, for example, ranging between rigid bone and soft fluidic tissues (¶ [0067]). Dikovsky also teaches wherein for at least one region of the object, said dispensing of said droplets is selected to form voxel blocks (arrays of voxels, dimensions of unit cells, or macro voxels), wherein, for each block, a ratio 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the dispensing of two formulations of the norbornene based curable material of Oliver in an array of voxels (macro voxels) which the image data of a target 3D object is translated into an array of materials defined by a ratio between the two formulations, as taught by Dikovsky, in order to yield known results or a successful expectation of successful results of obtaining broad spectrum of properties of the final object (Dikovsky: ¶ [0067]). 
	Regarding claim 51, Dikovsky teaches that each of said voxel blocks comprises from 2 to 20 voxels (¶ [0058] and ¶ [0082]: a digital material is defined to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). Therefore, Oliver in view of Dikovsky teaches all the claimed limitations of claim 2, and the motivation to combine applied to claim 1 applies equally here. 
Regarding claim 52, Oliver teaches the norbornene based curable material or the components thereof have the characteristic that the chemical has a viscosity (i.e., a jettable viscosity) less than 50 cps at a temperature below about 200 °C, and preferably less than 20 cps at a temperature below about 170 °C (¶ [0026]), and many norbornene based build materials have low viscosities (0.75 cps at 50° C) (¶ [0038]) Thus, the disclosure has an overlap the recited range of a viscosity of no more than 35 cps at a temperature range of a inkjet printing head during dispensing, for example from 25 °C to about 85 °C (Instant Specification: lines 20-22, page 8). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 56 and 57, Oliver further teaches that the norbornene based curable material can include additional compounds such as acrylic compounds, epoxy substituents, vinyl ether substituents, vinylcaprolactam, vinylpyrrolidone, urethanes, and combinations thereof, to enhance one or more characteristics of the norbornene based oligomers of these compounds, which may not have been considered previously because of their high viscosity in single-part build material, can be used with the norbornene based curable build material (i.e., the oligomer is at least dissolve or dispersed in the norbornene based curable build material) (¶ [0042]-¶ [0046]). Among several oligomers of these compounds, acrylate oligomer is intrinsic and well-known to have elasticity (i.e., elastomeric material) and have non-reactivity towards ROMP. Furthermore, when the monomer or the oligomer is cured after dispensing in this system, it would also form elastomeric structure.     
Regarding claims 58-60, Oliver teaches that the norbornene based build material can include norbornene compound such as, but not limited to, functionalized norbornene compounds (endo and exo isomers), functionalized hetero-norbornene compounds, and other modified norbornene-based compounds including dicyclopentadiene (i.e., a bi-functional ROMP monomer) (¶ [0039]-¶ [0040]; FIGURES 5A, 5B, and 6), and furthermore, the photocurable functional group can be added to the norbornene based build material to enhance crosslinking (¶ [0041]). As mentioned above, one or more norbornene based build materials and one or more initiators can be dispensed onto the build platform 20 in a variety of patterns (¶ [0020]). Thus, it is obvious that at least one of the first or the second norbornene based build materials includes a second ROMP monomer which is different from said first ROMP monomer, bi-functional or multi-functional, and to have the second ROMP monomer as said second material.  
Regarding claim 62, Oliver teaches that norbornene based curable material can be in a single-part (i.e., norbornene and initiator are mixed) or a multi-part norbornene based curable material which can include one or more norbornene based material and one or more initiator (¶ [0024]). Polymerization of the norbornene based curable material can be achieved using the inherent reactivity of the components of the norbornene based curable material and/or external stimulation such as, but not limited to, ultraviolet (UV) radiation, visible radiation, and/or thermal energy, and the norbornene based curable material includes chemical components that are compatible for use with ink-jet technologies (i.e., the norbornene based curable material with an initiator is not polymerized before dispensing or until external stimulation) (¶ [0024]). Oliver further teaches that the initiator functions to initiate and/or contribute to the polymerization of the norbornene based build material, and the initiator can include, but is not limited to, one or more ring opening metathesis polymerization (ROMP) initiators, one or more radical initiators, and/or one or more photo initiators (e.g., UV and visible initiators) (¶ [0030]). Thus, it would be obvious to one of ordinary skill in the art to choose or control a catalyst that can initiate ROMP to be activated by a specific curing condition as needed such as by mixing, heating, or UV-Vis irradiation.  
Regarding claims 64-66, Oliver teaches that the norbornene based curable material can include additional compounds such as acrylic compounds, epoxy substituents, vinyl ether substituents, vinylcaprolactam, vinylpyrrolidone, urethanes, and combinations thereof, and monomers and oligomers of these compounds can be used in conjunction with the norbornene based build material can be used with the norbornene based curable build material (¶ [0042]-¶ [0046]). Oliver also teaches that 
Regarding claim 67, Oliver teaches that the ink-jet printhead dispenser can be heated up to about 200° C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Drozdzak, and Dikovsky as applied to claims 50 and 61 above, and further in view of Konze et al. (US 20080023884 A1, hereinafter Konze).
Regarding claim 63, Oliver in view of Dikovsky teaches all the claimed limitations, but does not teach that said catalyst is activatable by an activator, and at least one of said modeling material formulations comprises said activator and is devoid of said catalyst.
Konze teaches a method for polymerizing dicyclopendtadiene (DCPD) which can be polymerized through ROMP and crosslinking polydicyclopentadiene polymer and copolymer (abstract, ¶ [0003]), and this process is amendable to use with a wide variety of polymer processing methods such as reactive extrusion, injection molding, and resin transfer molding (¶ [0011]). Konze also teaches that a two-part catalyst system lends itself to reaction injection molding polymerization methods, in which a monomer stream containing the procatalyst is brought into contact with a second monomer stream that contains the activator (¶ [0005]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the first and the second norbornene based build materials of modified Oliver to include a procatalyst in one build material, and an activator in another build material without the procatalyst, as taught by Konze, in order to obtain known results and a reasonable expectation of successful results of preventing the build materials from ROMP until mixing of the two build materials and proactively initiating ROMP after mixing them for facile process in polymer processing methods (Konze: ¶ [0011]).
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Drozdzak, and Dikovsky as applied to claim 50 above, and further in view of McMurtry et al. (US 20190009338 A1, hereinafter McMurtry).
Regarding claim 68, Oliver in view of Dikovsky teaches all the claimed limitations but does not teach that at least one of said dispensing and said exposing are performed under inert atmosphere. 
McMurtry teaches a method of producing a 3D object using a powder bed fusion apparatus, and the apparatus includes a build chamber for maintaining an inert atmosphere or a partial vacuum (abstract, claim 28). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of producing a 3D object of modified Oliver to include the build chamber to be filled with an inert atmosphere as taught by McMurtry so that dispensing or exposing are performed under inert atmosphere in order to obtain known results and a reasonable expectation of successful results of preventing unwanted reactions or degradations of the build materials and the components due to exposure of these materials into oxygen or moisture in the air. 

Response to Arguments
Applicant’s arguments with respect to claim 50 (pages 11-15 in the Reply on 02/17/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 63 (pages 15-16 in the Reply on 02/17/2021) have been fully considered but they are not persuasive. 
The Applicant argued that modified Oliver further in view of Konze does not teach all the claimed limitations because Konze and modified Oliver are not concerned with 3D inkjet printing and any problem associated with an active ROMP initiator, respectively.

Applicant’s arguments with respect to claim 68 (pages 16 in the Reply on 02/17/2021) have been fully considered but they are not persuasive. 
The Applicant argued that modified Oliver further in view of McMurtry does not teach all the claimed limitations because McMurtry and modified Oliver are not concerned with 3D inkjet printing and ROMP, and any problem associated with non-inert atmosphere, respectively. 
The Examiner respectfully disagrees with this argument. McMurtry is an analogous prior art to the claimed invention and the primary reference Oliver as both references teach a method and an apparatus of 3D printing. Although McMurtry is not pertinent to ROMP reaction, the motivation of forming an inert atmosphere in the 3D printing system is principally the same, i.e., to prevent unwanted side reactions or 
Furthermore, in response to the applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744